Case 1:17-cv-00539-JB-MU Document 84-6 Filed 08/28/19 Page 1 of 7                   PageID #: 658
                                                                                     Exhibit 6




 2/20


 on Betcher
 5:50pm
 How are you
 Ajibola Ajomale
 5:50pm
 Good, thanks for asking
 Jon Betcher
 5:51pm
 How can I help you?
 Ajibola Ajomale
 5:51pm
 Looking to refinance my existing mortgage and see if I can qualify for a VA loan
 Jon Betcher
 5:52pm
 Sure, how much do you owe and what is it worth?




                                                                                    QuickenLoans000011
Case 1:17-cv-00539-JB-MU Document 84-6 Filed 08/28/19 Page 2 of 7                         PageID #: 659



 5:53pm
 Ok, I see you owe about $148,000 and pay just under $1200 a month
 Is that correct
 Ajibola Ajomale
 5:53pm
 Yeah, but unfortunately it's currently a 40 year term
 Jon Betcher
 5:54pm
 Ok, but, it may be eligbile for HARP, since it is backed by Fannie Mae - Do you want a 15 or 30 year?
 Ajibola Ajomale
 5:54pm
 I'll try both to see which one will work
 5:55pm
 But i'd like to try the VA first, if possible
 Jon Betcher
 5:55pm
 I can look at both options, do you have a 2nd mortgage as well? Do you want to leave that alone, or roll
 that in if we can
 Ajibola Ajomale
 5:55pm
 Yes, i do have 2nd mortgage
 Jon Betcher
 5:56pm
 Do you want that into this, or leave that alone
 Ajibola Ajomale
 5:56pm
 Let's leave it as it is for now
 Jon Betcher
 5:56pm
 Ok, now, do you get any VA disbaility income?
 Ajibola Ajomale
 5:57pm
 Yes
 Jon Betcher
 5:57pm
 OK, thank you for your service. What is the interest rate on both the 1st and the 2nd mortgage
 Ajibola Ajomale
 5:59pm
 1st is 6.375%; give me a min to check on the second
 Jon Betcher
 5:59pm
 Thank you
 Ajibola Ajomale




                                                                                          QuickenLoans000012
Case 1:17-cv-00539-JB-MU Document 84-6 Filed 08/28/19 Page 3 of 7                            PageID #: 660



 6:01pm
 7.99%
 Jon Betcher
 6:01pm
 Ok, that is a high rate. Are you sure you want to leave that alone?
 6:02pm
 Would make sense to combine both of those, and get a rate much lower
 Ajibola Ajomale
 6:03pm
 I'll give it a shot
 Jon Betcher
 6:03pm
 Ok - I just think it makes a lot of sense, Ill run both a 15 and 30 year for you combining both loans into
 1 - Is this a single family, primary home
 Ajibola Ajomale
 6:03pm
 Bal on that is $26,808.27
 Jon Betcher
 6:03pm
 Yes
 Ajibola Ajomale
 6:04pm
 SOkay
 Jon Betcher
 6:04pm
 ?
 Ajibola Ajomale
 6:04pm
 *Okay*
 Jon Betcher
 6:05pm
 No, I asked if this was a single family, primary home
 Ajibola Ajomale
 6:05pm
 Oh, I only saw a question mark
 Yes, it is
 Jon Betcher
 6:05pm
 What branch of the military do you or did you serve?
 Ajibola Ajomale
 6:06pm
 Army
 Jon Betcher




                                                                                             QuickenLoans000013
Case 1:17-cv-00539-JB-MU Document 84-6 Filed 08/28/19 Page 4 of 7                            PageID #: 661



 6:06pm
 Thanks for your service!! What is your job title, and income like per month or year, as well as for Uzezi
 Ajibola Ajomale
 6:07pm
 Mine:
 6:08pm
 Uzezi: $30,000/Yr
 Jon Betcher
 6:08pm
 Ok, Uzezi credit is under 620, it is in the low 500

 Is
 Only chance we have is to have mortgage in your name, and keep you both on title
 Ajibola Ajomale



 -
 6:09pm
 That's fine
 Jon Betcher
 6:09pm
 Do you want taxes and insurance, in the payment?
 Ajibola Ajomale
 6:09pm
 As in Escrow?
 If so, yes
 Jon Betcher
 6:09pm
 Yes
 6:10pm
 Outstanding. Now I am going to ask 18 questions about your property/home – Please look over
 carefully, if any of the questions below are a YES, please let me know which one(s) that is. Thank you!
 IF all are no, just reply, all are no 1. Is there visible water damage? 2. Any Chipped or peeling paint? 3.
 Any missing hand rails? 4. Is the home Vacant 5. Are there any holes in the roof or siding? 6. Any major
 ongoing renovations currently taking place to the home? 7. Do you have a well or septic? If so, is it
 shared? 8. Any structural repairs needed to the home at this time? 9. Is there anything that would
 cause an appraisal issue on this home? 10. Is your house a working farm? 11. Is your home commercial?
 12. Do you run a business out of your home? 13. Are there any manufactured or mobile homes on this
 property? 14. Is there anything unique about your property? 15. Are there any exposed floorboards or
 studs? 16. Do you own any other properties? 17. Is your home on over 10 acres? 18. Do you have any
 leased solar panels on home? IF all are no, just say no - IF any are a YES, let me know which # - Thank
 you
 Ajibola Ajomale
 6:11pm
 No to all
 Jon Betcher
 6:12pm




                                                                                             QuickenLoans000014
Case 1:17-cv-00539-JB-MU Document 84-6 Filed 08/28/19 Page 5 of 7                         PageID #: 662



 I show property taxes are $900 per year, and I show home insurance is anywhere from $1300 to $3300 a
 year, do you know how much your total home insurance is, so I can give you accurate payment? Thank
 you
 Ajibola Ajomale
 6:13pm
 It's currently $2662 but it's going to change once I finalize paperwork with a new insurance company
 Jon Betcher
 6:13pm
 Ok, thank you! I will use that amount for now, be back in 5 minutes with both the 15 and 30 year
 option, thanks Ajibola!
 Ajibola Ajomale
 6:14pm
 Okay
 Jon Betcher
 6:15pm
 Do I have your property tax right at $900, or is that to low for the year?
 Ajibola Ajomale
 6:17pm
 It's around that ball park ... 890+
 Jon Betcher
 6:21pm
 Thanks. Option 1 - 30 year fixed VA - Rate - 3.99% Payment with both loans into 1 and escrow - $1130.
 You save $400 per month and cut down term. Fees rolled in - $1998. OPtion 2 - 15 year VA - Rate -
 3.625% LOCKED. Payment - $1565. Payment goes up about $28 a month, but you cut term way down!
 Same fees rolled in. The fees on both options are VERY low. Zero out of pocket costs at closing. We
 take a $400 deposit to lock in pricing and to cover upfront fees, but, we credit that back towards loan
 at closing. What do you think?
 6:22pm
 you will also skip at least 1 payment and get back all escrow you have now
 Ajibola Ajomale
 6:25pm
 Option 2 is not fixed?
 Jon Betcher
 6:25pm
 Yes, both are, 3.625% locked, and paid off in 15 years
 Ajibola Ajomale
 6:27pm
 Gotcha!
 6:28pm
 Now, with the new insurance rate, which is going to be lower than what I'm paying now, how does that
 factor in?
 Jon Betcher
 6:28pm
 Just let us know, before we close, and the payment will lower before you sign for closing
 6:29pm




                                                                                             QuickenLoans000015
Case 1:17-cv-00539-JB-MU Document 84-6 Filed 08/28/19 Page 6 of 7                         PageID #: 663



 Want to move forward with one of these options, Ajibola?
 Ajibola Ajomale
 6:30pm
 Option 1 would be ideal but I have to come up with the deposit
 Jon Betcher
 6:30pm
 If you are 100% on board, I will waive that - But I would need everything E signed by 10PM EST tonight,
 as well as a paystub, w2, and VA income uploaded. Can that happen?
 Ajibola Ajomale
 6:32pm
 That wouldn't be a problem.                     .com
 Jon Betcher
 6:33pm
 oK, just need to get a few things from you - Where do you work? What is work address? What is job
 title? What is worth phone? How long have you worked there for?
 Ajibola Ajomale
 6:34pm


 6:35pm


 Jon Betcher
 6:35pm
 For VA purposes - I need to know the name, relation, address, and phone # for your closest relative
 that does not live in this home with you
 Ajibola Ajomale
 6:36pm
 Give me a sec, please
 Jon Betcher
 6:36pm
 Sure!
 Ajibola Ajomale
 6:39pm
 Jude Ejiobi,
 Jon Betcher
 6:39pm
 Thank you! Phone #?
 6:40pm
 and reltaion
 Ajibola Ajomale
 6:40pm


 Cousin
 Jon Betcher
 6:40pm




                                                                                          QuickenLoans000016
Case 1:17-cv-00539-JB-MU Document 84-6 Filed 08/28/19 Page 7 of 7                        PageID #: 664



 Thank you! I will email you shortly, with what we need. Please check email within the hour. Also, while
 I have you on here. Do you know anyone friends or family, I could call, and see if i can help save them
 money?
 Ajibola Ajomale
 6:41pm
 Noe that I can think of now but if I do, I'll be sure to pass on the info.
 I'll be looking forward to the email later on
 Jon Betcher
 6:41pm
 Thank you! I will email you within the hour. Thanks again! We just need it completed by 10PM. Any
 questions - JB@quickenloans.com or 313 373 1702
 Thank you so much!
 Ajibola Ajomale
 6:42pm
 Okay. Thanks.
 Jon Betcher
 6:42pm
 Your welcome!
 Bye for now
 Ajibola Ajomale
 6:43pm
 Bye!




                                                                                         QuickenLoans000017
